     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 1 of 20


 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PATRICK ALFORD,                            No. 2:16-CV-01305-KJM-DMC
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    SCHUMACHER, et. al,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Pending before the Court are Defendants’ motion for summary judgment and Plaintiff’s

19   opposition. ECF Nos. 49, 64. The undersigned United States Magistrate Judge recommends

20   granting Defendants’ motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 2 of 20


 1                                      I. PLAINTIFF’S ALLEGATIONS

 2                    Plaintiff, David Patrick Alford, is an inmate at Mule Creek State Prison (MCSP).

 3   Plaintiff names the following defendants: (1) Schumacher,1 Licensed Vocational Nurse (LVN) at

 4   MCSP, (2) Dr. Robert Rudas, Physician/Surgeon at MCSP, and (3) Dr. Evalyn Horowitz. In his

 5   operative first amended complaint, Plaintiff alleges that Defendants Schumacher and Rudas

 6   violated his Eighth Amendment rights by failing to treat his infection before it required surgery.

 7   ECF No. 20 at 5. Plaintiff also alleges that Defendant Horowitz violated his Eighth Amendment

 8   right by reducing his pain medication to levels that left him in severe pain. Id. at 7.

 9                    Specifically, Plaintiff contends that Dr. Rudas delayed treating an abscess on

10   Plaintiff’s chest for several months. Id. at 5. An abscess developed on Plaintiff’s chest after he

11   underwent open-heart surgery in August 2013. Id. The abscess first formed in April 2013, but Dr.

12   Rudas did consider until around July 2014 (ostensibly Plaintiff’s first meeting with Dr. Rudas) that

13   Plaintiff had sternal osteomyelitis. Id. Plaintiff told Dr. Rudas that he had had a recurring infection

14   in his chest. Id. at 5–6. Dr. Rudas sent Plaintiff to the hospital for consult in August 2015. Plaintiff

15   contends that, as a result of Dr. Rudas’ delay in treating Plaintiff, he contracted osteomyelitis that

16   required several procedures to correct, including removal of sixty percent of his sternum. Id.

17                    Similarly, Plaintiff asserts that he complained of the chest abscess sometime in April

18   2014. Id. at 9. Medical staff had ostensibly treated and bandaged the wound. See id. The next month,

19   in May, the abscess opened and began draining blood and pus. Id. Plaintiff went to MCSP’s medical

20   clinic for emergency treatment. Id. Nurse Schumacher refused to treat Plaintiff or give him
21   bandages. Id. She allegedly told him to “get out,” would not issue a work order or examine him and

22   told him to fill out a healthcare request. Id. Schumacher, another month later in June, allegedly

23   refused to examine Plaintiff again when his chest abscess opened. Id. He contends that

24   Schumacher’s actions contributed to his development of osteomyelitis of the sternal bone. Id. The

25   resulting osteomyelitis required multiple procedures, including a muscle flap procedure, two

26   sternotomies, and a sternectomy to remove sixty percent of the sternum. Id.
27
     1
       Plaintiff spells Defendant Schumacher’s last name as “Schumaker,” but it appears that her last name is correctly
28   spelled as “Schumacher.”
                                                              2
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 3 of 20


 1                  Plaintiff further alleges that Dr. Horowitz was deliberately indifferent to his serious

 2   medical needs. Id. at 7. Plaintiff contends that, after his heart and chest surgeries, Dr. Horowitz

 3   repeatedly eliminated or lowered the dosage of morphine tablets prescribed by other staff to control

 4   his pain. Id. For example, Plaintiff asserts that Dr. Horowitz lowered a dosage of fifteen milligram

 5   morphine tablets prescribed by a doctor more familiar with Plaintiff’s case. Id. at 8. She allegedly

 6   lowered the dose from three times a day for ninety days to twice a day for fourteen days. Id. But

 7   Plaintiff remained in pain. Id. Yet, even though other providers prescribed morphine, Dr. Horowitz

 8   continued to reduce or eliminate it. Id. At some point, Dr. Horowitz “interfered” with Plaintiff’s

 9   medical care by changing Plaintiff’s prescription to methadone. Id. Another doctor changed the

10   methadone prescription back to morphine, but Dr. Horowitz again reduced the morphine. Id.

11   Plaintiff contends that Dr. Horowitz intentionally lowered the dose and knowingly disregarded his

12   severe, chronic pain. Id. at 7–8. Plaintiff, finally, asserts that methadone was inappropriate for

13   patients with a history of heart problems. Id. at 8. Another physician, Dr. Jackson, allegedly told

14   Plaintiff that methadone was inappropriate because of his history of heart complications. Id.

15                                   II. THE PARTIES’ EVIDENCE

16      A. Plaintiff’s Noncompliance with Local Rule 260(b)

17                  Local Rule 260 requires motions for summary judgment to include a separate

18   Statement of Undisputed Facts. L.R. 260(a). Each Statement must enumerate each specific, material

19   fact relied upon in the motion and cite to any document—e.g., a deposition—establishing that fact.

20   Id. Parties opposing motions for summary judgment must reproduce the facts in the moving party’s
21   Statement of Undisputed Facts and admit the facts that are undisputed and deny those that are

22   disputed. See L.R. 260(b). The opposing party must include with each denial a citation to any

23   document supporting the denial. Id. Opposing parties may also include concise Statements of

24   Disputed Facts encompassing all material facts over which there is a genuine dispute. Id.

25                  Defendants properly included a Statement of Undisputed Facts alongside their

26   motion for summary judgment. ECF No. 49-1. Plaintiff, however, failed to properly reproduce
27   Defendants’ Statement of Undisputed Facts admitting facts that are undisputed and denying those

28   that he contends are disputed. See ECF No. 64. Instead, Plaintiff submitted a list of undisputed
                                                        3
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 4 of 20


 1   “facts” reasserting his claims. ECF No. 64 at 7. Plaintiff does include with his opposition medical

 2   records and a declaration laying out his version of events. See generally id.

 3                      Plaintiff is entitled to oppose Defendant’s motion, and the Court considers his

 4   opposition. The Court will also consider the documents attached to Plaintiff’s opposition. But

 5   Plaintiff has not complied with Rule 260(b). The Court deems Plaintiff to have admitted those facts

 6   not disputed by his submissions. See, e.g., Fed. R. Civ. P. 56(e); Beard v. Banks, 548 U.S. 521, 527

 7   (2006) (“[B]y failing specifically to challenge the facts identified in the defendant's statement of

 8   undisputed facts, [plaintiff] is deemed to have admitted the validity of the facts contained in the

 9   [defendant's] statement.”); Brito v. Barr, No. 2:18-cv-00097-KJM-DB, 2020 WL 4003824, at *6

10   (E.D. Cal. July 15, 2020); see also Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004). In certain

11   instances, Plaintiff only disputes portions of an alleged undisputed fact. The Court deems admitted

12   those portions of facts that Plaintiff does not dispute.

13         B. Disputed and Undisputed Facts:2

14                      Defendants support their motion for summary judgment and statement of undisputed

15   facts with Plaintiff’s medical records and the declarations of Nurse Schumacher, Dr. Rudas, and

16   Dr. Horowitz. ECF Nos. 49-2, 49-3, 49-4. On opposition, Plaintiff relies on his pleadings,

17   declaration, deposition, medical records, as well as declarations from Gregory Prestigiano and

18   Dennis Wayne Mize, Sr. ECF No. 64.
               Defendants’ Statement                                            Plaintiff’s Response
19
         1. Plaintiff David Patrick Alford was                      1. Admit.
20       incarcerated by the California Department of
         Corrections and Rehabilitation (“CDCR”) at
21       Mule Creek State Prison (“MCSP”) at all
         relevant times herein.
22
         (Complaint p. 1, ⁋ 2.)
23
         2. During his incarceration with the CDCR,                 2. Admit.
24       Plaintiff has been diagnosed with and treated
         for various medical conditions, including
25       various heart conditions, a chest abscess, and
         sternal osteomyelitis.
26
         (Complaint p. 5, ⁋ 3.)
27

28   2
         The Court may cite to the undisputed facts as “UDF.” For example, UDF No. 1.
                                                                4
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 5 of 20


 1
      3. Mr. Alford underwent open heart surgery in            3. Admit.
 2    August of 2013. Based upon the medical
      records, the surgical scar initially appeared to
 3    be healing well.
 4    (Declaration of Rudas, ¶ 3, Ex. A; Deposition
      of David Alford, 12:19-22.)
 5
      4. Mr. Alford testified at his deposition that his       4. Partially admit. Plaintiff presented to Nurse
 6    complaints regarding the chest abscess began             J. Schumacher on June 20, 2014 for
      in late May or early June of 2014. The first             emergency treatment for the popped abscess
 7    record of a complaint by Mr. Alford regarding            on his chest. Nurse J. Schumacher refused to
      an abscess at the site of the surgical scar is a         see Plaintiff and instructed him to file a
 8    Health Care Services Request form (CDC                   CDRC Form 7362 Health Service Request
      7362) submitted by Mr. Alford on June 20,                Form. Plaintiff filed a request on June 20,
 9    2014. Mr. Alford was examined by Dr. Oliver              2014, and an appointment was set for June
      Lau on June 24, 2014. Dr. Lau reported a well-           24, 2014 where Dr. Oliver Lau examined
10    healed surgical scar with no signs or symptoms           Plaintiff.
      of infection. Mr. Alford was advised to follow
11    up as necessary.                                         (ECF No. 64 at 34, 58, Alford Decl. ¶4; ECF
                                                               No. 20 at).
12    (Declaration of Rudas, ¶ 4, Ex. A; Deposition
      of David Alford, 18:4-5, 20:11-14.)
13
      5. Mr. Alford presented to Nurse J.                      5. Admit.
14    Schumacher on June 28, 2014 with complaints
      of swelling in the center of his chest. Nurse
15    Schumacher took Mr. Alford's vitals, notified
      the RN, and referred him to the Triage and
16    Treatment Area (TTA) for further evaluation.
17    (Declaration of Rudas, ¶ 5, Ex. A; Declaration
      of Schumacher, ⁋ 3, Ex. A.)
18
      6. Mr. Alford was examined by the RN in the              6. Admit.
19    TTA on June 28, 2014 at 8:35 a.m. for
      complaints of a chest abscess. Mr. Alford
20    stated that the chest abscess had started three
      weeks earlier. The abscess popped that
21    morning at approximately 4:00 a.m. The RN
      examined, cleaned, and applied sterile dressing
22    to the wound. The RN spoke with Nurse
      Practitioner L. Clark-Barlow by telephone. A
23    ten-day course of antibiotics was prescribed,
      and Mr. Alford was scheduled for follow up
24    evaluation and wound care.
25    (Declaration of Rudas, ¶ 6, Ex. A; Declaration
      of Schumacher, ⁋ 4, Ex. A.)
26
      7. Mr. Alford presented for wound care on                7. Admit.
27    June 29, 2014, June 30, 2014, and July 1,
      2014. Mr. Alford reported a decrease in size of
28
                                                           5
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 6 of 20


 1    the abscess. The wound was cleaned, and the
      dressing was changed on each occasion.
 2
      (Declaration of Rudas, ¶ 7, Ex. A.)
 3
      8. Nurse Practitioner L. Clark-Barlow                 8. Admit.
 4    examined Mr. Alford on July 11, 2014. Mr.
      Alford reported that he had finished his
 5    antibiotics, he had no complaints of pain, and
      no fever or chills. Nurse Practitioner Clark-
 6    Barlow concluded that the abscess had
      resolved and was healing well.
 7
      (Declaration of Rudas, ¶ 8, Ex. A.)
 8
      9. Nurse Practitioner L. Clark-Barlow                 9. Admit.
 9    examined Mr. Alford again on July 29, 2014.
      At that time, Mr. Alford complained that the
10    painful swelling had returned at the same site.
      Mr. Alford also complained of soreness in the
11    sternum. Mr. Alford was referred to the TTA
      for an incision and drainage, with another
12    course of antibiotics.
13    (Declaration of Rudas, ¶ 9, Ex. A.)
14    10. Dr. Rudas examined Mr. Alford in the              10. Admit.
      TTA on July 29, 2014 upon referral from
15    Nurse Practitioner Clark-Barlow. Dr. Rudas
      completed the incision and drainage and sent a
16    sample to the lab to test for infection. Dr.
      Rudas cleaned and packed the wound and
17    prescribed another course of antibiotics. In
      light of Mr. Alford's surgical history, Dr.
18    Rudas noted the possibility of sternal
      osteomyelitis. Dr. Rudas instructed Mr. Alford
19    to return for a follow up appointment on
      August 4, 2014.
20
      (Declaration of Rudas, ¶ 10, Ex. A.)
21
      11. Dr. Rudas next examined Mr. Alford on             11. Admit.
22    August 11, 2014. Dr. Rudas noted that the lab
      result had come back negative for any growth.
23    Mr. Alford had just finished his second course
      of antibiotics and the incision had closed.
24    However, Mr. Alford reported the abscess had
      re-formed in the same location on August 10,
25    2014. Dr. Rudas ordered X-rays of the chest
      which showed some "fuzziness" in the
26    sternum.
27    (Declaration of Rudas, ¶ 11, Ex. A.)
28
                                                        6
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 7 of 20


 1
      12. On August 12, 2014, Dr. Rudas contacted    12. Admit.
 2    the surgeon at San Joaquin General Hospital,
      Dr. Mahmoud, to arrange for surgical follow
 3    up and treatment. Dr. Mahmoud requested a
      CT of the chest. Dr. Rudas ordered the CT,
 4    which was completed on August 13, 2014. The
      CT suggested possible sternal osteomyelitis.
 5    Dr. Rudas issued an order that Mr. Alford be
      transferred to San Joaquin General Hospital on
 6    August 14, 2014.
 7    (Declaration of Rudas, ¶ 12, Ex. A.)
 8
      13. Mr. Alford was examined at San Joaquin             13. Admit.
 9    General Hospital, and ultimately underwent a
      partial sternectomy on August 22, 2014.
10
      (Declaration of Rudas, ¶ 13, Ex. A.)
11

12    14. Mr. Alford underwent a second                      14. Admit.
      sternectomy on October 17, 2014.
13
      (Complaint p. 2, ⁋ 1; Declaration of Rudas Ex.
14    A.)

15    15. The Medical Discharge Summary prepared 15. Admit.
      by Dr. Steven Mo indicates that “His morphine
16    sulfate was tapered down to 15 mg of extended
      release twice a day at the time of discharge. I
17    recommend continued tapering of narcotic.”
18    (Declaration of Horowitz, ¶ 3, Ex. A.)
19    16. Morphine Sulfate is typically prescribed           16. Admit.
      for postoperative pain. Morphine is considered
20    a drug of abuse, and within the prison there
      was much talk about the crushing, smoking,
21    and even injection of this chemical opioid.
      Both prison management and the medical
22    community urged the alternate use of
      methadone, which was not as easily mutated
23    for abuse.
24    (Declaration of Horowitz, ¶ 4, Ex. A.)
25    17. Dr. Horowitz examined Mr. Alford on                17. Partially admit. Plaintiff denies that he
      several occasions after his surgery and release        was not in significant pain but does not
26    from the hospital. At no point during any              otherwise challenge the allegations.
      examination or review of his activities, did the
27    patient appear to be in substantial pain. A            (E.g., Alford Dep. 33:14-39:13; ECF No. 20
      progress note dated March 23, 2015 indicates           at 8; ECF No. 64 at 61, Alford Decl. ¶ 26)
28    that Mr. Alford reported pain at a 6/10, and
                                                         7
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 8 of 20


 1    that his pain was “getting better.” Another
      progress note dated April 9, 2015 indicates
 2    that Mr. Alford denied pain at that time.
 3    (Declaration of Horowitz, ¶ 5, Ex. A.)
 4

 5
      18. Following Mr. Alford’s hospitalization and        18. Partially admit. Plaintiff admits that Dr.
 6    procedures, Dr. Horowitz converted the                Horowitz prescribed methadone. But Plaintiff
      Morphine Sulfate dosage to the exact                  also contends that Dr. Horowitz reduced or
 7    equivalent of methadone – 15 mg of Morphine           canceled Plaintiff’s pain prescriptions on
      Sulfate converts to 5mg of methadone. Thus,           multiple occasions.
 8    the pain medication was not tapered or
      lowered; it was changed to an alternate               (E.g., Alford Dep. 34:13–35:15; ECF No
 9    formulation.                                          Alford Decl. ¶ 19-33, Ex. G.)

10    (Declaration of Horowitz, ¶ 6, Ex. A.)

11
      19. Dr. Horowitz’s decision to transition Mr.         19. Admit.
12    Alford from Morphine Sulfate to methadone
      was consistent with the medical discharge
13    summary and the community standard of care.

14    (Declaration of Horowitz, ¶ 7, Ex. A.)

15

16                                       III. STANDARD OF REVIEW

17                   Summary judgment is warranted when there is “no genuine dispute as to any

18   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

19   Washington Mutual Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). A fact is material

20   if it might affect the outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

21   (1986). In other words, an issue of material fact is genuine only if there is sufficient evidence for a

22   reasonable factfinder to find for the non-moving party. E.g. id. On motion for summary judgment,

23   the Court determines only whether there is a genuine issue for trial. Thomas v. Ponder, 611 F3d

24   1144, 1149–50 (9th Cir. 2010). In so doing, the Court must liberally construe a pro se prisoner

25   plaintiff’s filings. Id. at 1150.

26                   Federal Rule of Civil Procedure 56 permits courts to grant summary adjudication,

27   or partial summary judgment, when there is no genuine issue of material fact as to an entire claim

28   or a portion of a claim. See Fed. R. Civ. P. 56(a); Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3
                                                        8
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 9 of 20


 1   (9th Cir. 1981); Smith v. Cal. Dep't of Highway Patrol, 75 F. Supp. 3d 1173, 1179 (N.D. Cal. 2014).

 2   The same standards apply on motion for summary judgment and for summary adjudication. See

 3   Fed. R. Civ. P. 56 (a), (c); Mora v. Chem-Tronics, 16 F. Supp. 2d 1192, 1200 (S.D. Cal. 1998).

 4                  Summary judgment should be entered “after adequate time for discovery and upon

 5   motion, against a party who fails to make a showing sufficient to establish the existence of an

 6   element essential to that party's case, and on which that party will bear the burden of proof at trial.”

 7   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the “initial

 8   responsibility” of demonstrating the absence of a genuine issue of material fact. Id. at 323. A party

 9   demonstrates that summary judgment is appropriate by “informing the district court of the basis of

10   its motion, and identifying those portions of ‘the pleadings, depositions, answers to interrogatories,

11   and admissions on file, together with affidavits, if any,’ which it believes demonstrate the absence

12   of a genuine issue of material fact.” Id. at 323 (quoting Fed. R. Civ. P. 56(c)). On an issue for which

13   the nonmoving party will have the burden of proof at trial, the moving party need only point out

14   “an absence of evidence to support the nonmoving party's case.” Id. at 325. A moving party may

15   also produce evidence negating an essential element of the nonmoving party’s claim or defense.

16   E.g., Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000).

17                  If the moving party meets its initial burden, the burden shifts to the opposing party

18   to present specific facts showing a genuine issue of a material fact. See Fed R. Civ. P. 56(e);

19   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). An opposing party,

20   however, “must do more than simply show that there is some metaphysical doubt as to the material
21   facts.” Matsushita, 475 U.S. at 587. The “mere existence of some alleged factual dispute between

22   the parties will not defeat an otherwise properly supported motion for summary judgment; the

23   requirement is that there be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. An

24   issue of fact is a genuine issue if it reasonably can be resolved the non-moving party’s favor. Fresno

25   Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014).

26                  In this regard, the opposing party must move beyond the pleadings through citations
27   to the record—such as citations to affidavits, depositions, and admissions—designate specific facts

28   establishing a genuine issue for trial. Celotex, 477 U.S. at 324. The opposing party must “show
                                                         9
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 10 of 20


 1    more than the mere existence of a scintilla of evidence.” Anderson, 477 U.S. at 252. A non-moving

 2    party, however, is not required to establish a material issue of fact conclusively in its favor; it is

 3    sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the parties’

 4    differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Assoc.,

 5    809 F.2d 626, 630 (9th Cir. 1987). Still, “failure of proof concerning an essential element of the

 6    nonmoving party's case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.

 7                   The Court may consider other materials in the record not cited to by the parties, but

 8    it is not required to do so. See Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified Sch. Dist.,

 9    237 F.3d 1026, 1031 (9th Cir. 2001); see also Simmons v. Navajo County, Ariz., 609 F.3d 1011,

10    1017 (9th Cir. 2010). The Court need not scour the record to establish an absence or presence of

11    factual disputes when the evidence is not adequately set forth in opposing papers. See, e.g., Carmen,

12    237 F.3d at 1031. The Court, furthermore, cannot engage in determinations of credibility or

13    weighing of evidence. Manley v. Rowley, 847 F.3d 705, 711 (9th Cir. 2017). Nevertheless, the

14    evidence must be viewed “in the light most favorable to the nonmoving party” and “all justifiable

15    inferences” must be drawn in that party’s favor. E.g., Anderson, 477 U.S. at 255; Fresno Motors,

16    771 F.3d at 1125. Summary judgment is inappropriate when divergent ultimate inferences may

17    reasonably be drawn from the undisputed facts. Fresno Motors, 771 F.3d at 1125.

18                                             IV. DISCUSSION

19                   Defendants argue that Plaintiff has failed to present any genuine dispute of material

20    fact regarding his Eighth Amendment claims and that no Defendant was deliberately indifferent to
21    Plaintiff’s serious medical needs. The Court agrees.

22       A. Deliberate Indifference to Serious Medical Needs:

23                   To establish an Eighth Amendment claim based on prison medical treatment, an

24    inmate must show a deliberate indifference to a serious medical need. Jett v. Penner, 439 F.3d 1091,

25    1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Hallett v. Morgan, 296

26    F.3d 732, 744 (9th Cir. 2002). A plaintiff must show (1) an objective “serious medical need” by
27    demonstrating that “failure to treat a prisoner’s condition could result in further significant injury

28    or the ‘unnecessary and wanton infliction of pain’” and (2) that a defendant's response to the serious
                                                         10
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 11 of 20


 1    medical need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith,

 2    974 F.2d 1050, 1059–60 (9th Cir. 1992)) (citation and internal quotations marks omitted), overruled

 3    on other grounds by WMX Technologies v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see

 4    Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014). Denial or delay of medical care may

 5    constitute a constitutional violation. Estelle, 429 U.S. at 104–05. Intentional interference with an

 6    inmate’s medical care may also constitute deliberate indifference. E.g., Jett, 439 F.3d at 1091.

 7                   Deliberate indifference exists if a defendant subjectively “knows of and disregards

 8    an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

 9    2004) (emphasis added) (citation and internal quotation marks omitted). The question of deliberate

10    indifference focuses on what a defendant’s mental attitude actually was. Farmer v. Brennan, 511

11    U.S. 825, 835–37 (1994). A prison official must have had a sufficiently culpable state of mind. Id.

12    at 834. Deliberate indifference can be established by showing (a) a purposeful act or failure to

13    respond to a prisoner's pain or medical needs and (b) harm caused by the indifference.” Jett, 439

14    F.3d at 1096 (citation omitted). Negligent medical care is not a constitutional violation. Frost v.

15    Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998) (citing Estelle, 429 U.S. at 105–06); see also Farmer,

16    511 U.S. 825, 835–37. “Medical malpractice does not become a constitutional violation merely

17    because the victim is a prisoner.” Estelle, 429 U.S. at 106.

18                   A difference of opinion between an inmate and prison medical staff about the proper

19    course of medical treatment is not deliberate indifference. See, e.g., Toguchi, 391 F.3d at 1058;

20    Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Nor is a dispute between an inmate and prison
21    officials over the necessity or extent of medical treatment. See, e.g., Toguchi, 391 F.3d at 1058;

22    Sanchez, 891 F.2d at 242; see also, e.g., Hendon v. Ramsey, 528 F.Supp.2d 1058, 1065 (N.D. Cal.

23    2007). To establish that a difference of opinion rose to the level of deliberate indifference, an inmate

24    “must show that the course of treatment the doctors chose was medically unacceptable under the

25    circumstances.” Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

26    Inmates must show that a medical provider chose a course of treatment in conscious disregard of
27    an excessive risk to the inmate’s health. See Jackson, 90 F.3d at 332.

28    ///
                                                         11
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 12 of 20


 1        B. Nurse Schumacher:

 2                     Plaintiff contends that Nurse Schumacher at least twice refused him treatment,

 3    sometime in May and again on June 20, 2014. See ECF Nos. 20 at 9; 64 at 58–59. Schumacher

 4    allegedly knew about a serious medical need on both occasions, specifically the open, leaking

 5    abscess in Plaintiff’s chest that would endanger his health if not treated. ECF Nos. 20 at 9; 64 at

 6    58–59. Defendants argue that Schumacher was not deliberately indifferent to Plaintiff’s serious

 7    medical needs. ECF No. 49 at 10. Defendants specifically contend that Plaintiff has failed to present

 8    evidence that Schumacher disregarded Plaintiff’s medical needs. Id. at 10. The Court agrees.

 9                     Most of the facts regarding Plaintiff’s initial attempts to receive treatment for the

10    abscess in his chest are undisputed. Plaintiff filed a healthcare services request on June 20, 2014.

11    UDF No. 4; ECF No. 64 at 34, 59. Dr. Oliver Lau saw Plaintiff a few days later on June 24, 2014,

12    but found no infection. UDF No. 4. Dr. Lau told Plaintiff to follow up as needed. Id. Plaintiff again

13    sought treatment for the abscess on June 28, 2014. UDF No. 4; ECF No. 64 at 59. Nurse

14    Schumacher took Plaintiff’s vitals, notified an RN, and referred him to the TTA for evaluations.

15    UDF No. 5; ECF No. 64 at 59.

16                     Defendants contend that the June 20, 2014, request is the earliest record of Plaintiff

17    seeking treatment, the implication being that Plaintiff cannot show that he sought treatment from

18    Schumacher before then. See ECF No. 49 at 3, 10. Plaintiff, however, contends that he sought

19    treatment in May 2014, and that Schumacher sent him away.3 ECF No. 20 at 9; Alford Dep. 17:25–

20    18:5. He alleges that Schumacher told him to leave the clinic and that she would not examine him
21    or place treatment order. ECF No. 20 at 9. But Plaintiff submits nothing, other than his claims, to

22    show that he requested treatment earlier than June 20, 2014, let alone that Schumacher sent him

23    away knowing of a serious wound in his chest. See generally, e.g., ECF No. 64.

24                     As to the claim that Schumacher turned him away sometime in May 2014,

25    Defendants have thus shown an absence of evidence that Schumacher knew of any serious medical

26
      3
       Plaintiff’s complaint alleges that Schumacher denied him care in May 2014. ECF No. 20 at 9. Plaintiff’s opposition,
27    however, does not directly state that Schumacher turned him away in May 2014, instead indicating that the first time
      he met with Schumacher was July 20, 2015. ECF No. 64 at 58–59. His opposition does indicate “medical staff” turned
28    him away in May 2014. Id. at 4.
                                                               12
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 13 of 20


 1    need prior to June 20, 2014. They have thus borne their initial burden of showing the absence of

 2    evidence supporting an essential element of Plaintiff’s claim and on which Plaintiff bears the

 3    burden of proof at trial. See, e.g., Celotex, 477 U.S. at 322–25; see also Jones v. Williams, 791 F.3d

 4    1023, 1030–31 (9th Cir. 2015) (stating that a moving party must produce evidence negating an

 5    essential element of a nonmoving party’s claim or show that the nonmoving party lacks sufficient

 6    evidence of an essential element to carry the burden of persuasion at trial). That is to say, with

 7    respect to any Eighth Amendment claim arising from conduct prior to June 20, 2014, Defendants

 8    have shown that Plaintiff lacks evidence showing that Schumacher had subjective knowledge of a

 9    serious medical need. See Toguchi, 391 F.3d at 1057.

10                   The burden accordingly shifts to Plaintiff to establish a genuine dispute over whether

11    he sought treatment from Schumacher in May 2014 and whether she knowingly disregarded a

12    serious risk to his health or safety. See Matsushita, 475 U.S. at 586–87. But Plaintiff must move

13    beyond his pleadings. Celotex, 477 U.S. at 324. He must show more than a scintilla of evidence.

14    Anderson, 477 U.S. at 252. Insofar as the pre-June 2014 claims go, Plaintiff has not done so. He

15    simply rests upon the complaint and his allegations. ECF Nos. 20 at 9–10; 64 at 4, 58–59. That is

16    insufficient and his claims against Schumacher for allegedly refusing treatment around May 2014

17    cannot survive summary judgment.

18                   For the same reasons, Plaintiff’s claims arising specifically from June 20, 2014, also

19    do not survive. Defendants contend that the first time Schumacher saw Plaintiff was on June 28,

20    2014. See UDF No. 5; ECF NO. 49 at 4, 10. As support, Defendants submit Schumacher’s notes
21    from June 28, 2014, which indicate that Schumacher checked Plaintiff’s vitals (e.g., temperature

22    and blood pressure), notified the RN, and referred Plaintiff to the Triage and Treatment Area. ECF

23    No. ECF No. 49-3, Schumacher Decl., Ex. A.

24                   Plaintiff contends that Schumacher turned him away, knowing of his pain and injury,

25    on June 20, 2014. ECF Nos. 20 at 9–10; 64 at 58–59. But other than citing to his healthcare request

26    from that date (which does not mention Schumacher), he offers no evidence other than his
27    allegations contradicting Defendants’ alleged undisputed facts. E.g., ECF No. 64 at 34, 58–59. Even

28    construing, as the Court must, Plaintiff’s pro se filings, Defendants have carried their initial burden
                                                         13
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 14 of 20


 1    of establishing the absence of evidence showing that Schumacher knew of and disregarded a serious

 2    risk to Plaintiff’s health on June 20, 2014. Resting upon the allegations (and standalone citation to

 3    the request) as he does, Plaintiff fails to sufficiently move beyond his pleadings or show more than

 4    a scintilla of evidence establishing that Schumacher even knew of Plaintiff’s condition on June 20,

 5    2014. See Celotex, 477 U.S. at 324; Anderson, 477 U.S. at 252; Matsushita, 475 U.S. at 586–87.

 6                      Although it is unclear whether he does, to the extent that Plaintiff asserts claims

 7    against Schumacher for claims arising after June 20, 2014—i.e., June 28, 2014—those claims must

 8    fail too. On June 28, 2014, Schumacher checked Plaintiff’s vitals, summoned the RN, and referred

 9    Plaintiff to the TTA. UDF No. 5; ECF No. ECF No. 49-3, Schumacher Decl., Ex. A. Schumacher

10    subjectively knew of Plaintiff’s abscess and risk to his health on June 28, 2014. See, e.g., id. But

11    she did not disregard that risk.4 See, e.g., id.; see also Toguchi, 391 F.3d at 1057.

12                      The undersigned recommends summary judgment be granted in Defendants’ favor

13    as to Plaintiff’s claims against Nurse Schumacher.

14        C. Dr. Rudas:

15                      Defendants argue there is no genuine dispute of material fact over Dr. Rudas’

16    actions, and that Plaintiff’s Eighth Amendment claims fail. ECF No. 49 at 8. The Court agrees.

17                      Plaintiff claims that Dr. Rudas delayed addressing the abscess that developed on

18    Plaintiff’s chest after Plaintiff underwent open-heart surgery. ECF No. 20 at 5. Plaintiff alleges that

19    the abscess presented in August 2013. Id. Plaintiff does not dispute that first met with Dr. Rudas

20    on July 29, 2014. UDF No. 9; Alford Dep. 25:22–26:17, 30:9-15, 32:2-7; see ECF No. 20 at 5. Dr.
21    Rudas did not diagnose Plaintiff with sternal osteomyelitis on July 29, 2014. UDF No. 10; see

22    Alford Dep. 26:5–17. Rather, Dr. Rudas took a sample from the drainage from the abscess on

23    Plaintiff’s chest and sent it for lab testing. UDF No. 10; ECF No. 49-4, Rudas Decl., Ex. A. He also

24    cleaned the wound and prescribed antibiotics. UDF No. 10; ECF No. 49-4, Rudas Decl., Ex. A.

25                      Dr. Rudas had initially instructed Plaintiff to return on August 4, 2014, but

26    ultimately next examined him on August 11, 2014. UDF Nos. 10–11; ECF No. 49-4, Rudas Decl.,
27    4
       Indeed, as Defendants’ Statement of Undisputed Facts indicates, as a result of Schumacher’s notifying the RN of
      Plaintiff’s condition, the RN examined Plaintiff a half an hour later. UDF Nos. 5–6. He also received antibiotics and
28    follow up treatment over the next several days. E.g., UDF Nos. 6–9.
                                                                 14
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 15 of 20


 1    Ex. A. Dr. Rudas noted that the lab came back negative for growth. UDF No. 11. But because

 2    Plaintiff’s abscess persisted, Dr. Rudas ordered X-rays of Plaintiff’s chest, which showed

 3    “fuzziness.” Id. After consulting with a surgeon at San Joaquin general hospital to arrange for

 4    surgical follow up and treatment for Plaintiff, at the request of the surgeon Dr. Rudas ordered a CT

 5    scan, which was completed on August 13, 2014. UDF No. 12. The CT scan suggested osteomyelitis.

 6    Id. Thereafter, Plaintiff received treatment at San Joaquin general hospital. UDF No. 13.

 7                   Given that the parties agree on the substance of Dr. Rudas’ actions, there is no

 8    genuine dispute as to any material fact concerning Dr. Rudas’ conduct. See, e.g., Fresno Motors,

 9    771 F.3d at 1125. Defendants have met their initial burden. The burden thus shifts to Plaintiff to

10    present specific facts showing a genuine issue necessitating resolution at trial. Celotex, 477 U.S. at

11    324; Matsushita, 475 U.S. at 587. He has not done so.

12                   The question for the Court is whether Dr. Rudas acted unconstitutionally. He did

13    not. Plaintiff fails in the claims that Dr. Rudas unconstitutionally failed to treat Plaintiff’s chest

14    abscess, resulting in osteomyelitis. Undisputed evidence shows that, when Plaintiff first met with

15    Dr. Rudas on July 29, 2014, Dr. Rudas took a sample for testing, cleaned the wound, and prescribed

16    antibiotics. UDF No. 10; ECF No. 49-4, Rudas Decl., Ex. A. Dr. Rudas followed up with Plaintiff

17    on August 11, 2014, ordered X-rays, ordered a CT scan, and referred Plaintiff to the hospital when

18    Plaintiff tested positive for osteomyelitis. UDF Nos. 11–12.

19                   Nothing indicates that Dr. Rudas subjectively knew of Plaintiff’s osteomyelitis

20    beforehand and disregarded it. Thus, Dr. Rudas cannot have been deliberately indifferent. Jett, 439
21    F.3d at 1096; Toguchi, 391 F.3d at 1057. To the extent that Dr. Rudas should have known of

22    Plaintiff’s osteomyelitis and did not diagnose it, causing further harm, Dr. Rudas was at most

23    negligent. See, e.g., Toguchi, 391 F.3d at 1057, 1059–61. Negligence does not establish an Eighth

24    Amendment violation. Lemire v. California Dept. of Corrections and Rehabilitation, 726 F.3d 1062,

25    1084 (9th Cir. 2013); Toguchi, 391 F.3d at 1057, 1059–61. “Medical malpractice does not become

26    a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.
27                   For the reasons above, the undersigned recommends that summary judgment be

28    granted in favor of Defendants as to Plaintiff’s claims against Dr. Rudas.
                                                        15
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 16 of 20


 1        D. Dr. Horowitz:

 2                      Defendants argue that Dr. Horowitz’ reduction of Plaintiff’s pain medication is

 3    insufficient to support a claim for deliberate indifference. ECF No. 49 at 10. Plaintiff replies, but

 4    largely rehashes his claims that Dr. Horowitz knowingly caused him pain by impermissibly altering

 5    his prescriptions even though she knew doing so would cause pain. See, e.g., ECF NO. 64 at 60.

 6                      The Court agrees with Defendants. As discussed below, Plaintiff raises some

 7    disputes of fact. But they are ultimately immaterial or insufficient to survive summary judgment.

 8    Defendants have carried their burden of showing the absence of a genuine dispute of material fact.

 9                      Plaintiff’s submissions do not dispute the following facts. A physician who

10    discharged Plaintiff after his October 2014 sternectomy prescribed morphine. UDF No. 15. The

11    physician recommended tapering of the morphine. Id. Dr. Horowitz examined Plaintiff soon

12    thereafter. UDF Nos. 15–17.5 Over the course of her continued treatment of Plaintiff, he did not

13    appear to be in significant pain. UDF No. 17. Progress notes indicate that Plaintiff reported a pain

14    level of six out of ten, that his pain was improving, and later denied being in significant pain. Id.

15    Dr. Horowitz, in adjusting Plaintiff’s pain medication, prescribed methadone. UDF No. 18; Alford

16    Dep. 35:1–5; see, e.g., ECF No. 20 at 8. In doing so, Dr. Horowitz only altered the formulation6 of

17    Plaintiff’s medication by giving him a dosage of methadone equivalent to his numerically higher

18    dose of morphine. See UDF No. 18. Dr. Horowitz’s decision to transition Plaintiff from morphine

19    to methadone was consistent with the recommendation of physician who discharged Plaintiff after

20    his surgery, and with accepted standards of care. UDF No. 19.
21                      Nevertheless, Plaintiff raises some disputes. First, Plaintiff broadly states that he

22    remained in pain, but he does not directly dispute the individual progress notes or his statements

23    within them. See ECF Nos. 20 at 7–8; 64 at 60–62; see also, e.g., Alford Dep. 34:13–35:15. Nor

24    does he submit anything (other than his allegations) showing that Dr. Horowitz subjectively knew

25    of enduring pain despite her prescription of methadone. See ECF No. 64; see also ECF No. 20.

26
      5
        The Court notes that Plaintiff only disputes portions of Defendants alleged undisputed facts numbers sixteen and
27    seventeen, and he does not deny that Dr. Horowitz examined him after he left the hospital in October 2014.
      6
        Plaintiff impliedly disputes, on some level, the description of Dr. Hortwitz’s actions as only altering the formulation
28    of his medication, but as explained below the effect is the same and the underlying conduct is undisputed.
                                                                  16
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 17 of 20


 1                       Second, Plaintiff does seem to take issue with the description of Dr. Horowitz’s

 2    alteration of his medication. Plaintiff contends that Dr. Horowitz arbitrarily reduced, canceled, and

 3    eliminated other pain medication (e.g., morphine) that other healthcare providers prescribed. See

 4    ECF Nos. 20 at 7–8; 64 at 60–62, 66; see also, e.g., Alford Dep. 34:13–35:16. Defendants contend

 5    that Dr. Horowitz did not “lower” or “taper” Plaintiff’s pain medication, only adjusted the

 6    formulation by prescribing a comparable dose of methadone. UDF No. 18. The Court recognizes

 7    there is a difference in adjusting formulation of a medication and simply reducing it, but for the

 8    purposes of this case any dispute as to terminology is immaterial. The parties agree over Dr.

 9    Horowitz’s core actions. She adjusted Plaintiff’s morphine and prescribed methadone.7 UDF No.

10    18–19; ECF Nos. 20 at 7–8; 64 at 60–62, 66; see also, e.g., Alford Dep. 34:13–35:16.

11                       Third, Plaintiff contends that methadone was inappropriate because he had heart

12    problems, and methadone is contraindicated for cardiac patients. ECF Nos. 20 at 8; 64 at 62, 66;

13    Alford Dep. 35:1–13. Plaintiff asserts that Dr. Jackson, another physician who treated him, told

14    him methadone was inappropriate because of his history of heart complications. E.g., ECF Nos. 20

15    at 8; 64 at 62; Alford Dep. 35:1–13. Plaintiff, on opposition, cites to an exhibit in support of Dr.

16    Jackson’s alleged statement, but neither his citation nor record appears to show that methadone was

17    inappropriate because of Plaintiff’s history of heart-related complications. See generally ECF No.

18    64. Plaintiff’s submissions do contain a document from Dr. Jackson requesting a cardiology referral

19    for Plaintiff in 2018, but it does not mention anything about Dr. Horowitz’s prescription of

20    methadone or methadone’s inappropriateness. ECF No. 64 at 49. The Court will not scour the
21    record searching for evidence to establish the presence of a factual dispute over whether methadone

22    was an appropriate prescription for Plaintiff when he has not adequately set it forth in opposing

23    papers. See, e.g., Carmen, 237 F.3d at 1031. The Court will not litigate Plaintiff’s case for him.

24    ///

25
      7
        It appears to the Court, based on medical records and Plaintiff’s testimony during his deposition, that Dr. Horowitz
26    did reduce or taper the morphine while also prescribing methadone. See Alford Dep. 34:13–35:16; ECF No. 49-3,
      Horowitz Decl., Ex. A at 7, 14; ECF No. 64 at 60–62, 66, 80, 83. Indeed, Dr. Horowitz herself mentions tapering
27    Plaintiff’s morphine. ECF No. 64 at 80. In any event, however, as the Court discusses, Dr. Horowitz’s treatment raises
      only a difference of opinion with Plaintiff, so although the fact is relevant, it does not alter the resolution of the case or
28    the material substance of her actions in adjusting medications.
                                                                    17
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 18 of 20


 1                   Plaintiff has not met the burden that shifted to him. Defendants have established that

 2    there is no dispute as to any material fact going to Dr. Horowitz’s actions and subjective knowledge.

 3    Plaintiff has offered nothing except his allegations in return. He broadly concludes that Dr.

 4    Horowitz reduced, cancelled, and interfered with his medication knowing that it would cause him

 5    pain. ECF Nos. 20 at 7–8; 64 at 61–62, 66. And other than stating, without apparent support, that

 6    methadone was inappropriate, he does not otherwise expand into specifics on how Dr. Horowitz’s

 7    treatment was subpar. Such conclusory allegations are insufficient to defeat summary judgment.

 8    Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007); Taylor, 880 F.2d at 1045.

 9    He has not, as is required, shown Dr. Horowitz had subjective knowledge of and disregarded a

10    serious medical need. See, e.g., Toguchi, 391 F.3d at 1057. At most, Plaintiff has established some

11    metaphysical doubt as to Dr. Horowitz’s knowledge of Plaintiff’s lasting pain and the

12    appropriateness of her selected course of treatment.

13                   Inasmuch as Plaintiff contends that Dr. Horowitz’s chosen treatment was medically

14    unacceptable under the relevant circumstances (see ECF Nos. 20 at 7–8; 64 at 61–62, 66), Plaintiff

15    merely argues over a difference of opinion with Dr. Horowitz. Plaintiff apparently desired

16    continued prescription of morphine, and Dr. Horowitz ostensibly believed it was inappropriate. See

17    ECF Nos. 20 at 7–8; 64 at 61–62, 66; see also UDFs 15–19. Differences of opinion between

18    Plaintiff and Dr. Horowitz do not establish deliberate indifference. See, e.g., Toguchi, 391 F.3d at

19    1058; Sanchez, 891 F.2d at 242; Hendon, 528 F.Supp.2d at 1065. Nor does any disagreement with

20    Dr. Horowitz over the extent of medical treatment. See, e.g., Toguchi, 391 F.3d at 1058; Sanchez,
21    891 F.2d at 242; Hendon, 528 F.Supp.2d at 1065. To establish that his differences with Dr.

22    Horowitz rose to deliberate difference, Plaintiff must show that Dr. Horowitz’s chosen course of

23    treatment was medically unacceptable under the circumstances. Toguchi, 391 F.3d at 1058;

24    Jackson, 90 F.3d at 332. Inmates must show that a medical provider chose a treatment in conscious

25    disregard of an excessive risk to the inmate’s health. See Jackson, 90 F.3d at 332.

26                   Outside of baldly stating that Dr. Horowitz’s treatment was inappropriate because
27    methadone is contraindicated for Patient’s with a history of heart complications, Plaintiff has not

28    forwarded any medical evidence that Dr. Horowitz’ treatment was inappropriate. See ECF Nos. 20
                                                        18
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 19 of 20


 1    at 7–8; 64 at 61–62, 66. That is insufficient to establish that Dr. Horowitz’s care was medically

 2    unacceptable. There is presently no basis on the record to conclude that Dr. Horowitz’s care was

 3    medically improper, let alone chosen in conscious disregard of a risk to Plaintiff’s safety. And

 4    although Plaintiff claims that he remained in at least some pain after Dr. Horowitz’s treatment, even

 5    if Dr. Horowitz’ had some knowledge, that claim alone does not establish a deprivation of

 6    constitutional dimensions. Dr. Horowitz certainly could not just knowingly leave Plaintiff in

 7    anguish. See, e.g., Toguchi, 391 F.3d at 1057. But Dr. Horowitz cannot be held liable if she

 8    responded reasonably to Plaintiff’s pain, even if harm was not completely averted. See, e.g.,

 9    Farmer, 511 U.S. at 845. Too, Plaintiff is obviously entitled to reasonable care, but he is not entitled

10    to a specific type of treatment or even the best available care. E.g., Forbes v. Edgar, 112 F.3d 262,

11    266–67 (7th Cir. 1997); Thornberry v. Chau, No. 2:18-cv-0094-WBS-EFB P, 2019 WL 3302404,

12    at *2–3 (E.D. Cal. July 23, 2019); see also Toguchi, 391 F.3d at 1058 (holding that a doctor was

13    not deliberately indifferent for prescribing an inmate alternative medication).

14                   Assuming, for the sake of argument, that methadone was ultimately inappropriate,

15    without a conscious disregard for Plaintiff’s safety on Dr. Horowitz’s part, Plaintiff has at most

16    established that Dr. Horowitz was negligent. See, e.g., Toguchi, 391 F.3d at 1059–60. Negligence

17    does not establish an Eighth Amendment violation. Lemire v. California Dept. of Corrections and

18    Rehabilitation, 726 F.3d 1062, 1084 (9th Cir. 2013); Toguchi, 391 F.3d at 1057, 1059–61. Even if

19    Dr. Horowitz committed medical malpractice in prescribing methadone, that malpractice does not

20    become a constitutional deprivation just because Plaintiff is a prisoner. See Estelle, 429 U.S. at 106.
21                   Because she was not deliberately indifferent to Plaintiff’s serious medical needs, the

22    undersigned recommends granting summary judgment in favor of Dr. Horowitz.

23    ///

24    ///

25    ///

26    ///
27    ///

28    ///
                                                         19
     Case 2:16-cv-01305-KJM-DMC Document 67 Filed 03/25/21 Page 20 of 20


 1                                            V. CONCLUSION

 2                   In the light of the foregoing, the undersigned Untied States Magistrate Judge

 3    recommends that Defendants’ motion for summary judgment (ECF No. 49) be GRANTED.

 4                   These findings and recommendations are submitted to the United States District

 5    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days after

 6    being served with these findings and recommendations, any party may file written objections with

 7    the court. Responses to objections shall be filed within 14 days after service of objections. Failure

 8    to file objections within the specified time may waive the right to appeal. See Martinez v. Ylst, 951

 9    F.2d 1153 (9th Cir. 1991).

10

11    Dated: March 25, 2021
                                                          ____________________________________
12                                                        DENNIS M. COTA
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        20
